





Exhibit 10.6


2019 ACCO BRANDS CORPORATION INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT, including the Participant Covenants
set forth in Exhibit A hereto (“Participant Covenants”), (collectively, the
“Agreement”) is made and entered into and effective [______________] (the “Grant
Date”) by and between ACCO Brands Corporation, a Delaware corporation
(collectively with all Subsidiaries, the “Company”) and [___________________]
(“Participant”).
WHEREAS, the Company desires to grant to the Participant an Award of Stock
Options under the 2019 ACCO Brands Corporation Incentive Plan (the “Plan”) as
set forth in this Agreement.
NOW THEREFORE, the Company and the Participant agree as follows:
1.Plan Governs; Capitalized Terms. This Agreement is made pursuant to the Plan,
and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision. To the extent any terms and conditions herein conflict with the terms
and conditions of the Plan, the terms and conditions of the Plan shall control
except to the extent the Plan provides that the Agreement may vary the terms of
the Plan.
2.    Grant of Option. The Company hereby grants to the Participant a Stock
Option to purchase [____] Shares, at the price of [__________] per Share
(“Option”), which price is the Fair Market Value of one Share on the Grant Date.
The Option is not intended to be an incentive stock option under Section 422 of
the Code. THIS AWARD IS CONDITIONED ON THE PARTICIPANT SIGNING THIS AGREEMENT
VIA E-SIGNATURE (AS DESCRIBED AT THE END OF THIS AGREEMENT) WITHIN 45 DAYS OF
THE GRANT DATE, WHICH THE PARTICIPANT ACCEPTS UPON HIS OR HER ELECTRONIC
EXECUTION OF THIS AGREEMENT AS DESCRIBED BELOW, AND IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE PARTICIPANT COVENANTS SET FORTH ON EXHIBIT A HERETO THAT APPLY
DURING THE PARTICIPANT’S EMPLOYMENT AND FOLLOWING A TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT FOR ANY REASON.
3.    Vesting, Exercise, Expiration and Termination of Option.
(a)    Term. The Option shall have a term expiring on the seventh anniversary of
the Grant Date (“Term”), or earlier as otherwise provided in this Section 3.
(b)    Vesting Generally. Except as otherwise provided in this Section 3, the
Option shall become vested and exercisable pursuant to the following schedule:


55944235v.6

--------------------------------------------------------------------------------






Vesting Date
Portion of Option that is Vested and Exercisable
First Anniversary of the Grant Date
One-Third of the Option, rounded to the next higher whole number of Shares


Second Anniversary of the Grant Date
An Additional One-Third of the Option
for a Total of Two-Thirds of the Option, rounded to the next higher whole number
of Shares


Third Anniversary of the Grant Date
The remaining unvested portion of the Option



(c)    Death; Disability. In the event that the Participant’s employment with
the Company, Affiliate and/or any Subsidiary terminates due to the Participant’s
death or Disability before the date on which the Option shall have become fully
vested and exercisable, to the extent that an Option is not then exercisable,
the Option shall immediately become vested and exercisable with respect to all
Shares covered by the Participant’s Option, and the Option shall remain
exercisable until the earlier of (i) the last day of the term of the Option set
forth in Section (a) hereof, or (ii) 5 years after the date of such termination;
provided, however that an Option may be exercised within one year following the
date of death even if later than the expiration of the term of such Option. In
the case of the Participant’s death, the Participant’s beneficiary or estate may
exercise the Option.
(d)    Retirement. In the event that the Participant’s employment with the
Company, Affiliate and/or any Subsidiary terminates due to the Participant’s
Retirement after the first anniversary of the Grant Date, to the extent an
Option is not then exercisable, the Option shall continue to vest and become
vested and exercisable in accordance with the original vesting terms of Section
3(b) (as if the termination of employment had not occurred) and shall remain
exercisable until the expiration of the term of the Option. If the Participant
dies or incurs a Disability before the Option is fully vested, Section 3(c)
shall apply as if the Participant had been employed on the date of death or
Disability. For this purpose, whether a retired Participant has incurred a
Disability will be determined by the Committee on a uniform basis employing
criteria consistent with Section 2(q)(ii)(C) of the Plan.
(e)    Change in Control.
(i)    Article 17 of the Plan Governs. The provisions of Article 17 of the Plan
shall apply in the event of a Change in Control.
(ii)    24 Months After Change in Control. Any termination of the Participant's
employment occurring more than 24 months after a Change in Control shall be
governed by the provisions of Section 3 of this Agreement other than Section
3(e)(i).
(f)    Divestiture. If the Participant’s employment with the Company ceases upon
the occurrence of a Divestiture after the first anniversary of the Grant Date
prior to the date on which the Option shall have become fully vested and
exercisable, to the extent that an Option


2
55944235v.6

--------------------------------------------------------------------------------




is not then exercisable, each remaining portion of the Option shall immediately
become vested and exercisable with respect to a number of Shares (rounded up to
the next integer) equal to the fraction the numerator of which is the number of
days that the Participant was continuously employed from the Grant Date through
the date of the Divestiture and the denominator of which is the number of days
from the Grant Date through the Vesting Date.
(g)    Other Terminations. Except as otherwise provided under this Section 3, or
under Section 11.2(b) of the Plan, in the event that the Participant’s
employment with the Company, Affiliate and/or any Subsidiary terminates for any
reason prior to the date on which the Option shall have become fully vested and
exercisable, any unvested portion of the Option shall be immediately forfeited,
automatically cancelled and terminated.
(h)    Exercise Period for Vested Portion of Option. Except in the event of a
termination of the Participant’s employment due to death, Disability or
Retirement, upon a termination of the Participant’s employment with the Company,
the vested portion of the Participant’s Option shall be exercisable for a period
of 90 days following the date of such termination. In the event of a termination
of the Participant’s employment due to death or Disability, the Option shall be
exercisable until the earlier to occur of (i) five years after the date of such
termination or (ii) the last day of the term of the Option set forth in
Section 3(a) hereof; provided, in the case of the death of the Participant
during the Participant’s employment by the Company, to the extent that the
Option otherwise would expire pursuant to Section 3(a) hereof, such expiration
date shall be deemed extended for one year following the Participant’s date of
death. In the event of a termination of the Participant’s employment due to
Retirement, the Option shall be exercisable until the last day of the term of
the Option set forth in Section 3(a) hereof.
4.    Exercise Procedure. The Participant may exercise the vested Option, or any
vested portion thereof, by notice of exercise to the Company, in a manner (which
may include electronic means) approved by the Committee and communicated to the
Participant, together with payment of the Option price set forth in Section 2 in
full to the Company for the portion of the Option so exercised, and payment of
any required withholding taxes, (a) in cash or its equivalent or (b) by
tendering (either by actual delivery or attestation) to the Company previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Option Price. Notwithstanding the foregoing, unless otherwise
determined by the Committee at any time prior to such exercise, the Participant,
at his or her election, may pay such Option price (and withholding taxes)
pursuant to such exercise by a simultaneous exercise of the Option and sale of
the Shares issuable upon such exercise pursuant to a broker-assisted transaction
or other similar arrangement, and use the proceeds from such sale as payment of
the purchase price of such shares (and withholding taxes), in accordance with
the cashless exercise program adopted by the Committee or its delegate pursuant
to Section 220.3(e) (4) of Federal Reserve Board Regulation T. Upon the proper
exercise of the Option, and satisfaction of required withholding taxes, the
Company shall issue in the Participant’s name and deliver to the Participant (or
to the Participant’s permitted representative and in its name upon the
Participant’s death, above), in either book entry or certificate form (in the
discretion of the Company) through the Company’s transfer agent, the number of
shares acquired through the exercise. Subject to the


3
55944235v.6

--------------------------------------------------------------------------------




prior approval of the Committee in its sole discretion, at the time of the
Participant’s exercise of the Option the Participant may pay the Option price
and satisfy the minimum withholding tax obligation required by law with respect
to such exercise by causing the Company to withhold Shares otherwise issuable to
the Participant upon such exercise having an aggregate Fair Market Value equal
to the amount of the sum of such Option price plus the required withholding tax.
5.    Restrictions on Sale. The Participant shall not sell any Shares, after
issuance pursuant to Section 4, at any time when applicable laws or Company
policies prohibit a sale. This restriction shall apply as long as the
Participant is an employee of the Company.
6.    Securities Laws. The Participant’s Option shall not be exercised if the
exercise would violate:
(a)    Any applicable state securities law;
(b)    Any applicable registration or other requirements under the Securities
Act of 1933, as amended (the “Act”), the Exchange Act, as amended, or the
listing requirements of the NYSE; or
(c)    Any applicable legal requirements of any governmental authority.
7.    Participant Covenants; Forfeiture. In consideration of this Option, the
Participant agrees to the covenants, the Company’s remedies for a breach
thereof, and other provisions set forth in the Participant Covenants, attached
hereto, incorporated into, and being a part of this Agreement. The provisions of
Section 3 to the contrary notwithstanding, in addition to any other remedy set
forth in SECTION 7 of the Participant Covenants in Exhibit A, the Participant's
Option, whether or not then vested and exercisable, shall be immediately
forfeited and cancelled in the event of the Participant's breach of any covenant
set forth in SECTIONS 3, 4.1 or 4.2 of Exhibit A.
8.    Miscellaneous Provisions.
(a)    Clawback. The Option, any Shares or cash paid to the Participant, and the
proceeds of the sale of any such Shares, shall be subject to any compensation
deduction, cancellation, clawback or recoupment policies that are approved by
the Board of Directors or by the Committee (whether approved prior to, on or
after the grant or exercise of the Option) as such policies may be applicable to
a covered employee from time to time, or as may be required to be made pursuant
to any applicable currently effective or subsequently adopted law, government
regulation or stock exchange listing requirement or any policy adopted by the
Company or a subsidiary or affiliate of the Company pursuant to any such law,
government regulation or stock exchange listing requirement which provides for
such deduction, cancellation, clawback or recovery. Without limiting the
generality of the foregoing, such policies may require the cancellation of an
award to a Participant, or may require a Participant to repay amounts previously
received by him or her pursuant to an award, in the event that either the
Participant breaches any post-employment restrictive covenants or obligation, or
if it is determined after termination of employment that the Participant could
have been terminated for


4
55944235v.6

--------------------------------------------------------------------------------




Cause, and may also provide for any amounts payable under an award to be offset
by any amounts previously paid to the Participant under any incentive plan that
are required to be repaid pursuant to any such deduction, cancellation, clawback
or recoupment policies. To the maximum extent permitted by applicable law, the
Participant consents to any such offset, deduction, cancellation, clawback or
recoupment.
(b)    No Fractional Shares. Pursuant to Section 21.14 of the Plan, to the
extent any fractional Share would otherwise be issuable to the Participant, the
Participant shall be paid cash or a cash equivalent equal to the Fair Market
Value of such fractional Share.
(c)    Rights as a Stockholder. Neither the Participant nor the Participant’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the Option until the date that the Company delivers such Shares to
the Participant or the Participant’s representative pursuant to a timely
exercise thereof.
(d)    No Retention Rights. Nothing in this Agreement shall confer upon the
Participant any right to continue in the employment or service of the Company
for any period of time or interfere with or otherwise restrict in any way the
rights of the Company or of the Participant, which rights are hereby expressly
reserved by each, to terminate his or her employment or service at any time and
for any reason, with or without Cause.
(e)    Notices. Any notice required or permitted by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company, Attention: General Counsel,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company. To the extent provided by the
Committee, notice may also be given by e-mail or other electronic means.
(f)    Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire agreement between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if the Participant is bound by
any restrictive covenant contained in a previously-executed agreement with the
Company, such restrictions shall be read together with the Participant Covenants
to provide the Company with the greatest amount of protection, and to impose on
the Participant the greatest amount of restriction, allowed by law. No
alteration or modification of this Agreement shall be valid except by a
subsequent written instrument executed by the parties hereto; provided that for
the Company, the written instrument must be signed by a Senior Vice President or
above of ACCO Brands Corporation. No provision of this Agreement may be waived
except by a writing executed and delivered by the party sought to be charged.
Any such written waiver shall be effective only with respect to the event or
circumstance described therein and not with respect to any other event or
circumstance, unless such waiver expressly provides to the contrary.


5
55944235v.6

--------------------------------------------------------------------------------




(g)    Choice of Law; Venue; Jury Trial Waiver. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, as such
laws are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The Company and the
Participant stipulate and consent to personal jurisdiction and proper venue in
the state or federal courts of Cook County, Illinois and waive each such party’s
right to objection to an Illinois court’s jurisdiction and venue. The
Participant and the Company hereby waive their right to jury trial on any legal
dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.
(h)    Successors.
(i)    Limitation on Assignment. This Agreement is personal to the Participant
and shall not be assignable by the Participant otherwise than by will or the
laws of descent and distribution, without the written consent of the Company
executed by a Senior Vice President or above of ACCO Brands Corporation. This
Agreement shall inure to the benefit of and be enforceable by the Participant’s
legal representatives.
(ii)    Company and Successors. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.
(i)    Severability. If any provision of this Agreement for any reason shall be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated; provided, however, if any
provision of Exhibit A is found to be unenforceable, the entire Agreement will
be null and void.
(j)    Headings; Interpretation. The headings, captions and arrangements
utilized in this Agreement shall not be construed to limit or modify the terms
or meaning of this Agreement. Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter.
By opening this Agreement and clicking the “Accept” button on the “Grant
Acceptance: View/Accept Grant” screen (the Participant’s e-signature, the legal
equivalent of his/her handwritten/wet signature), the Participant:
(1)
Acknowledges that he or she is the authorized recipient of this Agreement and
that he or she has properly accessed the E*Trade online system by use of the
username and password created by the Participant;

(2)
Acknowledges that he or she has read and understands the 2019 ACCO Brands
Corporation Incentive Plan Nonqualified Stock Option Agreement in



6
55944235v.6

--------------------------------------------------------------------------------




its entirety, including Exhibit A, and has also read and understands the 2019
ACCO Brands Corporation Incentive Plan, which he or she understands will control
in the event of any discrepancy between the Agreement and the Plan; and
(3)
Accepts and agrees to the terms and conditions of the 2019 ACCO Brands
Corporation Incentive Plan Nonqualified Stock Option Agreement in its entirety,
including Exhibit A, and the 2019 ACCO Brands Corporation Incentive Plan.

[Signature page follows]




7
55944235v.6

--------------------------------------------------------------------------------






ACCO Brands Corporation
PARTICIPANT




Name:






[Name]







8
55944235v.6

--------------------------------------------------------------------------------






EXHIBIT A
Participant Covenants
Section 1 Position of Special Trust and Confidence.
1.1    The Company is placing Participant in a special position of trust and
confidence. As a result of this Agreement and Participant’s position with the
Company, Participant will receive Confidential Information (defined below)
related to Participant’s position, authorization to communicate and develop
goodwill with Company customers, and/or specialized training related to the
Company’s business. Participant agrees to use these advantages of employment to
further the business of the Company and not to knowingly cause harm to the
business of the Company. The Company’s agreement to provide Participant with
these benefits, and the Award hereunder, gives rise to an interest in reasonable
restrictions on Participant’s competitive and post-employment conduct.     
1.2    Participant shall dedicate Participant’s full working time and efforts to
the business of the Company and shall not undertake or prepare to undertake any
conflicting business activities while employed with the Company. These duties
supplement and do not replace or diminish the common law duties Participant
would ordinarily have to the Company as the employer.
SECTION 2     Consideration. In exchange for Participant’s promises and
obligations herein, the Company is granting Participant the Award hereunder. The
Company also agrees to provide Participant with portions of its Confidential
Information, authorization to communicate and develop goodwill with the Company
customers, and/or specialized training related to the Company’s business.
Participant understands and agrees that the foregoing promises and benefits have
material value and benefit to the Company, above and beyond any continuation of
Company employment, and that Participant would not be entitled to such
consideration or access to Confidential Information unless Participant signs and
agrees to be bound by this Exhibit A. The Company agrees to provide Participant
the consideration described in this SECTION 2 only in exchange for Participant’s
compliance with all the terms of this Exhibit A.
SECTION 3     Confidentiality and Business Interests.
3.1    Participant agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of Participant’s
employment for any reason, any Confidential Information except as provided below
or required in Participant’s employment with, or authorized in writing by, the
Company. Participant agrees to keep confidential and not disclose or use, either
during or after a termination of Participant’s employment for any reason, any
confidential information or trade secrets of others which Participant receives
during the course of Participant’s employment with the Company for so long as
and to the same extent as the Company is obligated to retain such information or
trade secrets in confidence.
3.2    The obligations under this SECTION 3 shall not apply to Confidential
Information to the extent that it: (a) is or subsequently becomes publicly known
through lawful


9
55944235v.6

--------------------------------------------------------------------------------




means; (b) was known to Participant prior to disclosure to Participant by or on
behalf of the Company; or (c) is received by Participant in good faith from a
third party (not an Affiliate) which has no obligation of confidentiality to the
Company with respect thereto. The Company’s confidential exchange of
Confidential Information with a third party for business purposes shall not
remove it from protection under this Exhibit A.
3.3    If disclosure of Confidential Information is compelled by law,
Participant shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure for as long as the law
allows, and shall cooperate with the Company to protect such information,
including taking every reasonable step necessary to protect against unnecessary
disclosure.
3.4    Participant agrees not to disclose to the Company nor to utilize in
Participant’s work for the Company any confidential information or trade secrets
of others known to Participant and obtained prior to Participant’s employment by
the Company (including prior employers).
3.5    Participant shall deliver to the Company promptly upon the end of
Participant’s employment, or upon written request by the Company, all written
and other materials which constitute or contain Confidential Information or
which are the property of the Company (regardless of media), and shall not
remove, erase, destroy, impede the Company’s access to, or take any such written
and other materials. Participant shall preserve records on the Company
customers, prospects, vendors, suppliers, and other business relationships, and
shall not knowingly use these records to harm the Company’s business interests.
Upon termination of Participant’s employment, Participant shall immediately
return all such records, and any copies (tangible and intangible) to the
Company. The Company is only authorizing Participant to access and use the
Company’s computers, email, or related computer systems to pursue matters that
are consistent with the Company’s business interests. Access or use of such
systems to pursue personal business interests apart from the Company, to compete
or to prepare to compete, or to otherwise knowingly undermine the Company’s
interests (such as, by way of example, removing, erasing, impeding the Company’s
access to, or destroying its records or programs) is strictly prohibited and
outside the scope of Participant’s authorized use of the Company’s systems.
3.6    In accordance with 18 U.S.C. § 1833(b), nothing in this Exhibit A,
including the duties, obligations and restrictions identified in Sections 3.1,
3.3, 3.4 and/or 3.5 of this Exhibit A, shall prevent Participant from disclosing
information, including Confidential Information, to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, when the
purpose of disclosing the Confidential Information is the reporting or
investigation of a suspected violation of the law; nor shall this Attachment,
including the duties, obligations and restrictions identified in Sections 3.1,
3.3, 3.4 and/or 3.5 of this Exhibit A, prevent Participant from disclosing
Confidential Information in a complaint (made under seal) where such disclosure
is made in the context of whistleblowing.
SECTION 4     Non-Interference Covenants. Participant agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Exhibit A, b) in exchange for


10
55944235v.6

--------------------------------------------------------------------------------




receiving and using Confidential Information and (c) reasonable and necessary to
protect the Company’s legitimate business interests in, among other things,
protecting its Confidential Information, customer relationships and/or employee
relationships.
4.1    Restriction on Interfering with Employee Relationships. Participant
agrees that for a period of 12 months following the end of Participant’s
employment with the Company for any reason, Participant shall not interfere with
the Company’s business relationship with any Company employee, by soliciting or
communicating with such an employee to induce or encourage him to leave the
Company’s employ (regardless of who initiates the communication), by helping
another person or entity evaluate a Company employee as an employment candidate,
or by otherwise helping any person or entity hire an employee away from the
Company.
4.2    Restriction on Interfering with Customer Relationships. Participant
agrees that for a period of 12 months following the end of Participant’s
employment with the Company for any reason, Participant shall not interfere with
the Company’s business relationships with a Covered Customer, by: (a)
participating in, supervising, or managing (as an employee, consultant,
contractor, officer, owner, director, or otherwise) any Competing Activities
for, on behalf of, or with respect to a Covered Customer; or (b) soliciting or
communicating (regardless of who initiates the communication) with a Covered
Customer to induce or encourage the Covered Customer to: (i) stop or reduce
doing business with the Company, or (ii) to buy a Conflicting Product or
Service.
4.3    Notice and Survival of Restrictions.
(a)    Before accepting new employment and if the restrictions in Sections 4.1
and 4.2 have not expired, Participant shall advise every future employer of the
restrictions in this Exhibit A. Participant agrees that the Company may advise a
future employer or prospective employer of this Exhibit A and its position on
the potential application of this Exhibit A.
(b)    The post-employment obligations in this Exhibit A shall survive the
termination of Participant’s employment with the Company for any reason. If
Participant violates one of the post-employment restrictions in this Exhibit A
on which there is a specific time limitation, the time period for that
restriction shall be extended by one day for each day Participant violates it,
up to a maximum extension equal to the length of time prescribed for the
restriction, so as to give the Company the full benefit of the bargained-for
length of forbearance.
(c)    It is the intention of the Parties that, if any court construes any
provision or clause of this Exhibit A, or any portion thereof, to be illegal,
void or unenforceable, because of the duration of such provision, the scope or
the subject matter covered thereby, such court shall reduce the duration, scope,
or subject matter of such provision, and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
(d)    If Participant becomes employed with an Affiliate without entering into a
new nondisclosure, nonsolicitation, noncompetition agreement that is
substantially the same as this Exhibit A, the Affiliate shall be regarded as the
Company for all purposes under this Exhibit A, and shall be entitled to the same
protections and enforcement rights as the Company.


11
55944235v.6

--------------------------------------------------------------------------------




4.4    California Modification (California Residents Only). To the extent that
Participant is a resident of California and subject to its laws, the
restrictions in SECTIONS 4.1 and 4.2 shall only apply where Participant is aided
by the use or disclosure of Confidential Information, and the jury trial waiver
in Section 7(e) of the Agreement shall not apply.
SECTION 5     Definitions. For purposes of Exhibit A, the following terms shall
have the meanings assigned to them below:
5.1    “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
5.2    “Competing Activities” are any activities or services undertaken on
behalf of a Competitor that are the same or similar in function or purpose to
those Participant performed for the Company in the two (2) year period preceding
the end of Participant’s employment with the Company, or that are otherwise
likely to result in the use or disclosure of Confidential Information. Competing
Activities are understood to exclude: activities on behalf of an independently
operated subsidiary, division, or unit of a diversified corporation or similar
business that has common ownership with a Competitor so long as the
independently operated business unit does not involve a Conflicting Product or
Service; and, a passive and non-controlling ownership interest in a Competitor
through ownership of less than 2% of the stock in a publicly traded company.
5.3    “Confidential Information” includes but is not limited to any technical
or business information, know-how or trade secrets, in any form, including but
not limited to data; diagrams; business, sourcing, marketing or sales plans;
notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; computer
programs; and other non-public information of value to Company that Participant
learned in connection with Participant’s employment with Company and that would
be valuable to a Competitor and which are furnished to Participant by the
Company or which Participant procures or prepares, alone or with others, in the
course of his or her employment with the Company.
5.4    “Conflicting Product or Service” is a product or service that is the same
or similar in function or purpose to a Company product or service, such that it
would replace or compete with: (a) a product or service the Company provides to
its customers; or (b) a product or service that is under development or planning
by the Company but not yet provided to customers and regarding which Participant
was provided Confidential Information in the course of employment. Conflicting
Products or Services do not include a product or service of the Company if the
Company is no longer in the business of providing such product or service to its
customers at the relevant time of enforcement.
5.5    “Covered Customer” is a Company customer (natural person or entity) that
Participant had business-related contact or dealings with, or received
Confidential Information about, in the two (2) year period preceding the end of
Participant’s employment with the


12
55944235v.6

--------------------------------------------------------------------------------




Company. References to the end of Participant’s employment in this Exhibit A
refer to the end, whether by resignation or termination, and without regard for
the reason employment ended.
5.6    “Competitor”    is any person or entity engaged in the business of
providing a Conflicting Product or Service or preparing to engage in the
business of providing a Conflicting Product or Service.
5.7    Section references in this Exhibit A are to sections of this Exhibit A.
SECTION 6     Notices. While employed by the Company, and for two (2) years
thereafter, Participant shall: (a) give the Company written notice at least
thirty (30) days prior to going to work for a Competitor; (b) provide the
Company with sufficient information about his or her new position to enable the
Company to determine if Participant’s services in the new position would likely
lead to a violation of this Exhibit A; and (c) within thirty (30) days of any
request made by the Company to do so, participate in a mediation or in-person
conference to discuss and/or resolve any issues raised by Participant’s new
position. Such mediation or in-person conference will not prevent or delay any
remedy available to Company under SECTION 7 of this Exhibit A. Participant shall
be responsible for all consequential damages caused by failure to give the
Company notice as provided in this SECTION 6.
SECTION 7     Remedies. If Participant breaches or threatens to breach this
Exhibit A, the Company may recover: (a) an order of specific performance or
declaratory relief; (b) injunctive relief by temporary restraining order,
temporary or preliminary injunction, and/or permanent injunction; (c) damages;
(d) attorney's fees and costs incurred in obtaining relief; and (e) any other
legal or equitable relief or remedy allowed by law. One Thousand Dollars
($1,000.00) is the agreed amount for the bond to be posted if an injunction is
sought by the Company to enforce the restrictions in this Exhibit A on
Participant.
SECTION 8     Return of Consideration. Participant specifically recognizes and
agrees that the covenants set forth in this Exhibit A are material and important
terms of this Agreement, and Participant further agrees that should all or any
part or application of SECTION 4.2 be held or found invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction in an action between
Participant and the Company (despite, and after application of, any applicable
rights to reformation that could add or renew enforceability), the Company shall
be entitled to receive from Participant the cash equivalent of the Fair Market
Value of all Shares paid to Participant pursuant to the terms of this Agreement,
which Fair Market Value shall be determined as of the date of payment to
Participant pursuant to Section 4(a) of this Agreement. The return of
consideration provided for in this SECTION 8 is in addition to the remedies for
breach provided for in SECTION 7.




13
55944235v.6